            Case 2:20-cv-02139-KJD-NJK Document 29 Filed 03/01/21 Page 1 of 3




 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7
      GERALDINE TRICE,
 8                                                           Case No.: 2:20-cv-02139-KJD-NJK
                 Plaintiff(s),
 9                                                                         Order
      v.
10                                                                 [Docket Nos. 19, 27, 28]
      LIBERTY MUTUAL INSURANCE
11    COMPANY,
12               Defendant(s).
13           Pending before the Court are the parties’ competing discovery plans. Docket Nos. 27-28.
14 Also pending before the Court is Plaintiff’s motion to stay proceedings. Docket No. 19; see also
15 Docket No. 22.1 Defendant construed that motion as seeking a stay of discovery and filed a
16 response in opposition. Docket No. 23. Plaintiff filed a reply. Docket No. 24.2 The discovery
17 plans and the motion to stay are properly resolved without a hearing. See Local Rule 78-1. For
18 the reasons discussed more fully below, Plaintiff’s motion to stay discovery (Docket No. 19) is
19 DENIED, Defendant’s discovery plan (Docket No. 28) is GRANTED in part, and Plaintiff’s
20 discovery plan (Docket No. 27) is DENIED.
21 I.        MOTION TO STAY
22           The first issue before the Court is Plaintiff’s motion to stay discovery.3 The Court has
23 broad discretionary power to control discovery. See, e.g., Little v. City of Seattle, 863 F.2d 681,
24
             1
                 The Court construes Plaintiff’s filings liberally. Erickson v. Pardus, 551 U.S. 89, 94
25 (2007).
26           2
              Plaintiff’s reply exceeds the page limits. See Local Rule 7-3(b). The Court has considered
     the reply in this instance, but Plaintiff must comply with all governing rules moving forward.
27
           3
             Given the procedural posture of the case and the arguments presented, the Court treats
28 Plaintiff’s motion as seeking a stay of discovery.

                                                      1
           Case 2:20-cv-02139-KJD-NJK Document 29 Filed 03/01/21 Page 2 of 3




 1 685 (9th Cir. 1988). “[A] party seeking a stay of discovery carries the heavy burden of making a
 2 strong showing why discovery should be denied.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597,
 3 601 (D. Nev. 2011). In deciding whether to grant a stay of discovery, the Court is guided by the
 4 objectives of Rule 1 to ensure a just, speedy, and inexpensive determination of every action. Kor
 5 Media Grp., LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). It is insufficient to seek a stay
 6 of discovery based on a showing that “discovery may involve some inconvenience and expense.”
 7 Turner Broadcasting, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997).
 8         Plaintiff proffers two bases for staying discovery in this case. First, she seeks a stay of
 9 discovery pending resolution of her motion to remand. See Docket No. 22 at 5-6. The motion to
10 remand has now been resolved. Docket No. 26. As such, this aspect of Plaintiff’s motion to stay
11 discovery is properly denied as moot.
12         Second, Plaintiff seeks a stay of discovery pending completion of a criminal investigation.
13 See Docket No. 22 at 4-5. Defendant opposes this aspect of the motion based on the lack of
14 evidence that any such criminal investigation is actually ongoing and that any such investigation
15 does not bear directly on the issues raised in this case. See Docket No. 23 at 3. The Court agrees
16 with Defendant that staying discovery on this basis is not warranted. Most notably, Plaintiff has
17 provided documentation requesting a criminal investigation but has not demonstrated that any such
18 investigation is underway. See, e.g., Docket No. 22 at 11. Indeed, Plaintiff’s exhibits suggest that
19 a criminal investigation is not underway. See id. at 15 (letter from Plaintiff to the Department of
20 Justice indicating that she has “not received any response from [her] complaints to these
21 agencies”). As such, delaying discovery on this ground is not warranted.
22         In light of the above, Plaintiff has not met her burden of showing a stay of discovery is
23 appropriately imposed and her motion will be denied.
24 II.     DISCOVERY PLANS
25         Next before the Court are the parties’ competing discovery plans. Plaintiff’s discovery
26 plan seeks a delay in setting any deadlines pending resolution of a criminal investigation. See
27 Docket No. 27 at 4. Defendant’s discovery plan seeks entry of deadlines pursuant to the default
28 schedule provided in the local rules. Docket No. 28 at 6-7. The Court largely agrees with the

                                                    2
          Case 2:20-cv-02139-KJD-NJK Document 29 Filed 03/01/21 Page 3 of 3




 1 schedule proposed by Defendant with a modification to the deadline to amend the pleadings given
 2 that the proposed deadline has now expired and a modification to the initial disclosure deadline
 3 that is imminent.
 4         Accordingly, Defendant’s discovery plan is GRANTED in part and Plaintiff’s discovery
 5 plan is DENIED. Deadlines are hereby SET as follows:
 6            Initial disclosures: March 8, 2021
 7            Amend pleadings/ add parties: March 15, 2021
 8            Initial experts: March 29, 2021
 9            Rebuttal experts: April 28, 2021
10            Discovery cutoff: May 26, 2021
11            Dispositive motions: June 25, 2021
12            Joint proposed pretrial order: July 26, 2021, or 30 days after resolution of dispositive
13             motions
14 III.    CONCLUSION
15         For the reasons discussed more fully above, Plaintiff’s motion to stay discovery (Docket
16 No. 19) is DENIED, Defendant’s discovery plan (Docket No. 28) is GRANTED in part, and
17 Plaintiff’s discovery plan (Docket No. 27) is DENIED.
18         IT IS SO ORDERED.
19         Dated: March 1, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    3
